
	
		I
		112th CONGRESS
		2d Session
		H. R. 6516
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Ms. Hochul (for
			 herself and Mr. Higgins) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To award a Congressional Gold Medal to the members of the
		  Tuscarora Nation who fought to protect the residents of Lewiston, New York,
		  from the British invasion during the War of 1812.
	
	
		1.Short titleThis Act may be cited as the
			 Tuscarora Nation Congressional Gold
			 Medal Act.
		2.FindingsCongress finds the following:
			(1)The Tuscarora Nation and the residents of
			 Lewiston, New York, have enjoyed a peaceful coexistence and friendship for more
			 than 200 years.
			(2)The year 2012
			 marks the bicentennial of the War of 1812, when communities across the United
			 States banded together to defend the American freedoms that had been won in the
			 Revolutionary War.
			(3)In a nighttime
			 attack on December 19, 1813, British troops stationed in Canada invaded the
			 United States and captured Fort Niagara, the keystone of American defenses on
			 the Niagara Frontier. Later that day, approximately 35 Tuscarora warriors,
			 situated near Lewiston, warned the residents of Lewiston of the imminent
			 British invasion.
			(4)As the British
			 descended on Lewiston on December 19, 1813, Tuscarora warriors, under the
			 leadership of Chief Solomon Longboard, despite owing no obligation to the
			 people of Lewiston nor to the American cause and, according to some accounts,
			 being outnumbered 30 to 1, attacked the British troops, repelling the invasion
			 long enough to buy crucial time for many residents of Lewiston to
			 escape.
			(5)Without the
			 vigilance and bravery of the members of the Tuscarora Nation, it is likely that
			 the residents of Lewiston would have suffered far more casualties.
			(6)The United States
			 has yet to formally thank and honor the members of the Tuscarora Nation who so
			 valiantly risked their lives to protect the civilians of Lewiston.
			(7)As the United
			 States commemorates the 200th anniversary of the War of 1812, all who
			 contributed to the American cause deserve recognition, including the Tuscarora
			 warriors at Lewiston.
			3.Congressional
			 gold medal
			(a)Presentation
			 AuthorizedThe Speaker of the
			 House of Representatives and the President pro tempore of the Senate shall make
			 appropriate arrangements for the presentation, on behalf of the Congress, of a
			 gold medal of appropriate design in commemoration of the members of the
			 Tuscarora Nation who fought to protect the residents of Lewiston, New York,
			 from the British invasion during the War of 1812.
			(b)Design and
			 strikingFor purposes of the presentation referred to in
			 subsection (a), the Secretary of the Treasury (referred to in this Act as the
			 Secretary) shall strike a gold medal with suitable emblems,
			 devices, and inscriptions, to be determined by the Secretary.
			4.Duplicate
			 medalsThe Secretary may
			 strike and sell duplicates in bronze of the gold medal struck pursuant to
			 section 3 under such regulations as the Secretary may prescribe, at a price
			 sufficient to cover the cost thereof, including labor, materials, dies, use of
			 machinery, and overhead expenses, and the cost of the gold medal.
		5.Status of
			 medals
			(a)National
			 medalsThe medals struck pursuant to this Act are national medals
			 for purposes of chapter 51 of title 31, United States Code.
			(b)Numismatic
			 itemsFor purposes of section 5134 of title 31, United States
			 Code, all medals struck under this Act shall be considered to be numismatic
			 items.
			6.Authority to use
			 fund amounts; proceeds of sale
			(a)Authority To use
			 fund amountsThere is
			 authorized to be charged against the United States Mint Public Enterprise Fund,
			 an amount not to exceed $30,000 to pay for the costs of the medals struck
			 pursuant to this Act.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 authorized under section 4 shall be deposited into the United States Mint
			 Public Enterprise Fund.
			
